DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (PG Pub 20120247217).
Considering claim 1, Suzuki (Figures 8 + 14B) teaches a piezoelectric tactile sensor comprising: a support body (251 + paragraph 0189) having one or more openings (67 + paragraph 0119); diaphragm (62a + paragraph 0123) formed on a surface of the support body; one or more piezoelectric films (631 + paragraph 0125) respectively formed above the openings and on a surface of the diaphragm; two electrodes (632 + 633 + paragraph 0125) for each of the piezoelectric films, the two electrodes sandwiching the corresponding piezoelectric film, wherein each of the piezoelectric (631 + paragraph 0125) films has a diameter smaller than a diameter of a corresponding one of the openings (67 + paragraph 0119) and outputs a voltage to the two electrodes in response to a deflection of the diaphragm (paragraph 0119).
Considering claim 2, Suzuki (Figures 8 + 14B) teaches a first electrode terminal (632 + implicit + paragraph 0124) on the support body, connected to one of the two electrodes (632 + implicit + paragraph 0124) for each of the piezoelectric films and a second terminal on the support body, connected to the other of the two electrodes for each of the piezoelectric films (implicit that there would be a first and second electrode terminals since there has to be some way to electrical connected the first and second electrodes).
Considering claim 19, Suzuki (Figures 8 + 14B) teaches a keyboard device comprising: a support body (251 + paragraph 0189); a plurality of piezoelectric tactile sensors (6 + 9 + paragraphs 0033-0034); a plurality of keys arranged on the piezoelectric tactile sensors (paragraph 0189), wherein each of the piezoelectric tactile sensors comprises an opening (67 + paragraph 0119) in the support body , a diaphragm (62a + paragraph 0123) that covers the opening, a piezoelectric film (631 + paragraph 0124) formed above the openings and on a surface of the diaphragm, and two electrodes (632 + 633 + paragraph 01215) that sandwich the piezoelectric film, the piezoelectric film having a width smaller than a width of the opening (67 + paragraph 0119) and outputting a voltage to the two electrodes in response to a deflection of the diaphragm (paragraph 0119).
Considering claim 20, Suzuki (Figures 8 + 14B) teaches wherein the two electrodes (632 + 633 + paragraph 0125) are located at respective opposing surfaces of the piezoelectric film (631 + paragraph 0125) or at respective opposing lateral sides of the piezoelectric film.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217) and Tanaka (PG Pub 20170087839).
Considering claim 3, Suzuki teaches the piezoelectric tactile sensor as described above.
However, Suzuki does not teach wherein an insulating layer for each of the piezoelectric films that prevents one of the two electrodes from contacting at least one of the other of the two electrodes and the piezoelectric film.
Tanaka (Figure 6) teaches wherein an insulating layer (40 + paragraph 0063) for each of the piezoelectric films that prevents one of the two electrodes from contacting at least one of the other of the two electrodes and the piezoelectric film (paragraph 0063).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an insulating layer for each of the piezoelectric films that prevents one of the two electrodes from contacting at least one of the other of the two electrodes and the piezoelectric film into Suzuki’s device for the benefit of providing protection for the piezoelectric film.
Considering claim 6, Tanaka (Figure 6) teaches a stacked body formed by each of the piezoelectric films (33 + paragraph 0050) and the two electrodes forms a tapered surface in an outer peripheral portion of the stack body so as to prevent disconnection of a lead wire connected to one of the two electrodes (paragraph 0050).
Considering claim 7, Tanaka (Figure 6) teaches wherein the tapered surface (33 + paragraph 0050) is formed such that a surface area of one of the two electrodes on the diaphragm is greater (32 + paragraph 0047) than a surface area of each of the piezoelectric films and the surface area of each of the piezoelectric films is greater than a surface area of the other of the two electrodes (34 + paragraph 0047).
Considering claim 8, Tanaka (Figure 6) teaches wherein a thickness of the diaphragm is within a range of 1 to 50 microns (30 + paragraph 0045).
Considering claim 9, Tanaka (Figure 6) teaches wherein a thickness of each of the two electrodes is within a range of 0.1 to 0.2 microns (34 + paragraph 0053).
Considering claim 10, Tanaka (Figure 6) teaches the diameter of each of the piezoelectric films is smaller than 200 microns (33 + paragraph 0050).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217) and Nishiwaki (PG Pub 20130223192).
Considering claim 4, Suzuki teaches the piezoelectric tactile sensor as described above.
However, Suzuki does not teach an extension portion that connects one of the two electrodes for each of the piezoelectric films to the first electrode terminal.
Nishiwaki (Figure 3) teaches an extension portion (33 + paragraph 0046) that connects one of the two electrodes for each of the piezoelectric films to the first electrode terminal (paragraph 0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include an extension portion that connects one of the two electrodes for each of the piezoelectric films to the first electrode terminal into Suzuki’s device for the benefit of providing electrical connection to the electrodes.
Considering claim 5, Nishiwaki (Figure 3) teaches one or more first electrode terminals (33 + paragraph 0046) on the support body; a second electrode terminal (35 + paragraph 0046) on the support body, connected to the others of the two electrodes for the piezoelectric films.
Claims 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217) and Kuniyasu (PG Pub 20060067029).
Considering claim 11, Suzuki (Figures 8 + 14B) teaches a piezoelectric tactile sensor comprising: a support body (251 + paragraph 0189) having one or more openings (67 + paragraph 0119); diaphragm (62a + paragraph 0123) formed on a surface of the support body; one or more piezoelectric films (631 + paragraph 0125) respectively formed above the openings and on a surface of the diaphragm; two electrodes (632 + 633 + paragraph 0125) on an upper surface of each of the piezoelectric films, wherein each of the piezoelectric (631 + paragraph 0125) films has a diameter smaller than a diameter of a corresponding one of the openings (67 + paragraph 0119) and outputs a voltage to the two electrodes in response to a deflection of the diaphragm (paragraph 0119).
However, Suzuki does not teach electrodes at opposite lateral sides of each of the piezoelectric films.
Kuniyasu (Figure 1) teaches electrodes at opposite lateral sides of each of the piezoelectric films (13a + 13b + paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include electrodes at opposite lateral sides of each of the piezoelectric films into Suzuki’s device for the benefit of vibrating the piezoelectric in a horizontal direction.
Considering claim 12, Suzuki (Figures 8 + 14B) teaches a first electrode terminal (632 + implicit + paragraph 0124) on the support body, connected to one of the two electrodes (632 + implicit + paragraph 0124) for each of the piezoelectric films and a 
Considering claim 14, Suzuki (Figure 8) teaches a buffer layer (62b + paragraph 0124) between each of the piezoelectric films and the diaphragm.
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217), Kuniyasu (PG Pub 20060067029) and in view of Tanaka (PG Pub 20170087839).
Considering claim 15, Suzuki in view of Kuniyasu teaches a stacked body formed by each of the piezoelectric films and the buffer layer as described above.
However, Suzuki in view of Kuniyasu does not teach wherein a tapered surface in a outer peripheral portion of the stacked body so as to prevent disconnection of a lead wire connected to one of the two electrodes.
Tanaka (Figure 6) forms a tapered surface in an outer peripheral portion of the stack body so as to prevent disconnection of a lead wire connected to one of the two electrodes (paragraph 0050).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a tapered surface in an outer peripheral portion of the stack body so as to prevent disconnection of a lead wire connected to one of the two electrodes into Suzuki’s device for the benefit of reducing the appearance of a crack in the piezoelectric film.
Considering claim 13, Tanaka teaches the insulating layer (40 + paragraph 0063) for the piezoelectric films.  However, Tanaka does not explicitly teach two insulating layers for each of the piezoelectric films and prevents the two electrodes from contacting the piezoelectric film.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to teach two insulating layers for each of the piezoelectric films and prevents the two electrodes from contacting the piezoelectric film, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (PG Pub 20120247217), Kuniyasu (PG Pub 20060067029) and in view of Tanaka (PG Pub 20170087839).
Considering claim 16, Suzuki in view of Kuniyasu teaches the piezoelectric sensor as described above.
However, Suzuki in view of Kuniyasu does not teach wherein a thickness of the diaphragm is within a range of 1 to 50 microns.
Tanaka (Figure 6) teaches wherein a thickness of the diaphragm is within a range of 1 to 50 microns (30 + paragraph 0045).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein a thickness of the diaphragm is within a range of 1 to 50 microns into Suzuki’s device for the benefit of providing a firm layer which is deformable.  Furthermore, changing the thickness of the diaphragm is well within the level of one of the ordinary skill in the art depending on the design choice.
Considering claim 17, Tanaka (Figure 6) teaches wherein a thickness of each of the two electrodes is within a range of 0.1 to 0.2 microns (34 + paragraph 0053).
Considering claim 18, Tanaka (Figure 6) teaches the diameter of each of the piezoelectric films is smaller than 200 microns (33 + paragraph 0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BRYAN P GORDON/Primary Examiner, Art Unit 2837